DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                           MAHLARD K. BOYD,
                               Appellant,

                                        v.

                     CHRISTOPHER A. NARDUCCI,
                             Appellee.

                                 No. 4D17-2893

                                 [April 26, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Bernard I. Bober, Judge; L.T. Case No. 97-
000907CF10A.

  Carey Haughwout, Public Defender, and Anthony Calvello, Assistant
Public Defender, West Palm Beach, for appellant.

  No brief filed for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., DAMOORGIAN and KLINGENSMITH, JJ., concur.

                            *           *           *

  Not final until disposition of timely filed motion for rehearing.